DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – PRODUCTION DEVICE FOR PRODUCTION OF AN OBJECT FOR USER PERMITTED TO PRINT PRE-DEFINED NUMBER OF COPIES OF THE OBJECT INCLUDING ENCRYPTED TOKEN, AND DECRYPTED BY THE PRODUCTION DEVICE FOR DETERMINING USER ACCESS RIGHT --

 (End of amendment)

Allowable Subject Matter
4.         Claims 1-5, 7, 9-12 are allowed.

                                            REASONS FOR ALLOWANCE
5.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the unique job token is generated using elements of the object itself such that the unique job token is inseparable from the object; receiving a user request to produce the object at the authorised production device; authenticating the user; decrypting the encrypted unique job token using a private key of the user and a private key of the production device; determining whether the production quota for the user related to the object has been met; and on the basis of the determination, authorising the user request to produce the object at the authorised production device”, in combination with all other limitations as claimed in independent claim 1.
           The independent claim 9 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the unique job token is generated using elements of the object itself such that the job token is inseparable from the object; transmit the user request and the decrypted unique job token to a server; and produce the object upon receipt from the server of an authorisation of the user request to produce the object at the authorised production device, based on a determination of whether a production quota for the user related to the object has been met”, in combination with all other limitations as claimed in independent claim 9.    
             The independent claim 12 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the unique job token is generated using elements of the object itself such that the job token is inseparable from the object; receive a user request to produce the object at the authorised production device; authenticate the user; decrypt the encrypted unique job token using a private key of the user and a private key of the production device; determine whether the production quota for the user related to the object has been met; and on the basis of the determination, authorise the user request to produce the object at the authorised production device”, in combination with all other limitations as claimed in independent claim 12.       
           The dependent claims 2-5 &7, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
            The dependent claims 10-11, depend either directly or indirectly from claim 9, and are therefore allowable for at least the same reasons as claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2005/0268089              c. US Patent 8,976,384
            b. US Pub 2009/0284785              d. US Pub 2014/0189351
            e. US Pub 2002/0054334

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HARIS SABAH/Examiner, Art Unit 2674